      Case 0:19-mj-06091-BSS Document 2 Entered on FLSD Docket 02/27/2019 Page 1 of 1


       UNITED STATES DISTRICT COURT FOR SOUTHERN DISTRICT OF FLORIDA **COURT ORDER/MINUTES**
                 U.S.M AG ISTRATE JUDGE BARRY S.SELTZER -FORT LAUDERDALE,FLO RIDA ROOM 110


 DEFT: SETH NEZAT (J)#19691-104                                 CASENO: 19-609l-SELTZER
 AUSA:          (B.BROW N DUTY AUSA)                            ATTY:
 USPO:                                                          VlO L
                                                                         :
                                                                             l8:U.S.C.jl962(d)
 PROCEEDING: INITIALAPPEARANCE ON REM OVAL RECOM M ENDED BOND:
             FRO M SD O F OH1O

 BOND/PTD HEARING HELD -yes/no                          COUNSEL APPOINTED: FPD APPOINTED TIM DAY

 BOND SET @: NO BOND HEARING W AS HELD                          Tobecosignedby:

 t
 D       Allstandardconditions                                   DEFENDANT ADVISED OF CHARGES.REQUEST COURT

 E
 D       Do notencumber property.                                TO APPOINT COUNSEL.SW ORN/TEST FOR COURT

          Surrenderand /ordo notobtain passports/traveldocuments. APPOINTM ENT O F COUNSEL FPD APPOINTED
          RpttoPTS asdirected/ or- x'saweek/month by phone;-
         x'sa week/monthin person,                               DEFENDANT DEFERS BOND HEARING UNTIL HIS RETURN
 L1       Random urinetesting by PretrialServices.
         Trcatmentasdeemed ncccssary.                            TO SO UTHERN DISTRICT OF OHIO.

          M aintain orseek full-timeemployment.                  W AIVED REM OVAL AND SIGNED W AIVER
 Q        Nocontactwith victims/witnesses,                       COURT FINDS GOOD CAUSE TO CONTINUE H EARING
 Q        Nofirearms.                                            UNTIL H IS RETURN TO OH IO.COM M ITM ENT ORDER
          ElectronicM onitoring:                                 SIGNED.NO BOND HEARING W AS H ELD IN O UR DISTRICT

 Q        Travelextended to:                                     (U.S. ATTORNEY M ATTHEW SINGER APPEARED

 =        Other:                                                 TELEPHONICALLY FROM OHIO)

 NEXTCOURTAPPEARANCE:                   DATE:                   TIM E:                   JUDGE:          PLACE:

 REPORT RE
 CO UN SEL:
 PTD/BON D
 HEARIN G:
 PRELIM /ARRA IGN OR
 REM O VAL:
 STATUS RE
 EX TRA DITION/HRG:

         2/27/19        TIME: 11:00 A M           FTL/TA PE/#                           Begin px u
                                                                                                     :
                                                  BSS-
     I25MINSI
*WWTHE TIM E FROM TODAY THROUGH THE RE-SCHEDULED DATE IS EXCLUDED FROM TH E DEADLINE FOR TRIAL AS
CO M PUTED UNDER THE SPEEDY TRIAL ACT ******YES OR NO DAR:1l:05:45-11:27:04 RECALLED 11:35:06-11:37:40
